                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

___________________________________________
                                           )
WILLIAM COX,                               )
                                           )
            Plaintiff,                     )
                                           )                                     Civil Action No.
            v.                             )                                     13-10379-FDS
                                           )
MASSACHUSETTS DEPARTMENT OF                )
CORRECTION,                                )
                                           )
            Defendant.                     )
___________________________________________)


                MEMORANDUM AND ORDER ON DEFENDANT’S MOTION
                      TO CORRECT AMENDED JUDGMENT

SAYLOR, J.

         This is an action brought by a mentally-disabled state prisoner asserting claims under the

Americans with Disability Act (“ADA”), 42 U.S.C. § 12101 et seq. Plaintiff William Cox

brought this action against defendant Department of Corrections (“DOC”) contending that he

was the victim of discrimination on the basis of disability. Among other things, Cox contended

that he was denied adequate access to (1) procedures to obtain medical care, (2) procedures to

report and resolve grievances, (3) procedures to report physical or sexual assaults, and (4) use of

telephones. After a trial, a jury found in his favor on those claims, and awarded him money

damages. 1 The jury also awarded pre-judgment interest.

         Cox then moved for an order awarding attorneys’ fees, litigation costs, and other

expenses pursuant to 42 U.S.C. § 12205. On May 10, 2019, that motion was granted in part and


         1
           Cox sought both money damages and injunctive relief in this proceeding. At the March 2019 hearing on
the motion for costs and attorneys’ fees, the parties reported that they have reached a settlement as to the form of
injunctive relief.
denied in part.

       On May 16, 2019, the Court entered judgment in favor of Cox against the DOC in the

amount of $201,000, plus attorneys’ fees in the amount of $405,077.50 and $5,039.37 in costs.

The Court furthered ordered that post-judgment interest would accrue at the rate of 2.32% per

annum. The Court, however, neglected to include the pre-judgment interest.

       On June 11, 2019, Cox moved to correct a clerical error in the judgment, pursuant to Fed.

R. Civ. P. 60(a). He requested that the Court correct the judgment to reflect the jury’s award of

pre-judgment interest.

       On June 12, 2019, the Court granted the motion to correct, and entered an amended

judgment with the additional award of pre-judgment interest, calculated from the date of filing of

the complaint until the date of the judgment, at an interest rate of 2.32%.

       On July 19, 2019, 64 days after the entry of judgment, and 37 days after the entry of

amended judgment, the DOC filed the present motion to correct the amended judgment pursuant

to Fed. R. Civ. P. 60(a). As ground for that motion, it contends, as it did at the charge

conference before the jury was instructed at the close of the trial, that the Commonwealth is

immune from pre-judgment interest under the doctrine of sovereign immunity.

       Rule 60(a) provides, in relevant part, that “[t]he court may correct a clerical mistake or a

mistake arising from oversight or omission whenever one is found in a judgment, order, or other

part of the record. The court may do so on motion or on its own, with or without notice.” Fed.

R. Civ. P. 60.

       Rule 59(e) provides that a party may file a motion “to alter or amend a judgment . . . no

later than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59.

       Here, whatever the merits of the DOC’s sovereign immunity argument may be, the



                                                 2
motion to correct the amended judgment to find it not liable for pre-judgment interest is not

properly brought under Rule 60(a). The motion does not seek to correct a “clerical mistake or a

mistake arising from oversight or omission,” but rather to correct what it alleges to be a legal

error. Such a motion could have been brought as a timely motion to amend a judgment under

Rule 59(e), but was not. See Scola v. Boat Frances, R., Inc., 618 F.2d 147, 153 (1st Cir. 1980)

(“The error made by adding pre-judgment interest to the verdict was one which defendant could

have reached not only on the appeal from the judgment but also by a timely motion in the district

court under Rule 59(e) to alter or amend the judgment . . . . The error, as one of law, could not be

corrected out of time under Rule 60(a).”); see also United States v. Hall, 463 F. Supp. 787, 791

(W.D. Mo.), aff'd, 588 F.2d 1214 (8th Cir. 1978) (“Defendant may not avoid the time limitation

imposed by Rule 59(e) by filing his motion pursuant to Rule 60[].”).

         The motion to correct the amended judgment is accordingly DENIED.

So Ordered.



                                                      /s/ F. Dennis Saylor
                                                      F. Dennis Saylor IV
Dated: July 26, 2019                                  United States District Judge




                                                 3
